Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 9/18/20.  As directed by the amendment, claims 1, 6, 11-12, 15-16, and 19 have been amended, claims 7-8, 17, and 20 have been canceled, and claims 21-25 have been added. Thus, claims 1-6, 9-16, 18-19, and 21-25 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
3.	Claim 18 is objected to because the term “the valve assembly” (ln. 1) should read --the at least one valve assembly-- for the sake of consistency with how the term is originally introduced in the claims.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-6, 9-16, 18-19, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
8.	Claims 1-5, 9-16, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over White et al (2016/0193438) in view of Kimm et al (5,390,666).
	Regarding claim 1, White discloses a high flow therapy system for delivering heated and humidified respiratory gas to an airway of a patient (Fig. 70A depicts such a system; [0326] discloses like systems as providing “high flow therapy;” [0509] provides an example high flow rate of 35 L/min), the high flow therapy system comprising: a non-sealing respiratory interface (Fig. 70A, nasal prongs 18 are non-sealing and part of cannula interface 17); a delivery circuit for delivering the respiratory gas to the airway of the patient via the non-sealing respiratory interface (Fig. 70A, breathing conduit 16 connects to cannula interface 17); a microprocessor configured to control a flow rate of the respiratory gas (Fig. 70A, controller 13; [0493] discloses that the controller 13 controls the flow generator to create the flow of gas); a humidification area configured for humidifying respiratory gas delivered to the airway of the patient (Fig. 70A, humidifier 12); and at least one valve assembly adapted to affect the flow rate of the respiratory gas (Fig. 70A, oxygen controller 70 affects the flow rate of oxygen supply into the system, which in turn affects flow rate of the mixed respiratory gas; [0939] discloses that the oxygen controller depicted may be a valve), the at least one valve assembly comprising a first proportional valve ([0939] discloses that the oxygen controller valve may be a proportional valve).

	However, Kimm teaches a respiratory therapy system comprising a source of air (Fig. 1, air container 14), a source of oxygen (Fig. 1, air container 12), a mixing chamber (Fig. 1, chamber 24), and a delivery circuit for delivering mixed respiratory gas to a patient (Fig. 1, inspiratory circuit 26), wherein the oxygen and air are introduced into the mixing chamber in a controlled manner via two proportional valves (Fig. 1, proportional solenoids 20 and 24; see col. 8, ln. 64-68).  One proportional valve is configured to output higher flow rates than the other proportional valve during the controlled blending (Col. 10, ln. 35-40, discloses a control means 46 that controls the proportional valves 20 and 22 in order to control the proportions of gas that go into the final mixed gas product.  It is again noted that the claim is being interpreted as a device claim wherein the proportional valves need only be “configured to” have different flow rate capabilities as opposed to a method of operation claim that would require an explicit teaching of a step of setting the proportional valves to different flow rates.  See the 112(b) rejection of claims 1 and 19 above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of White to have both an oxygen supply container and an air supply container whose respective outputs into a mixing chamber are controlled by proportional valves as taught by Kimm in order to have more precise control over the final gas component concentrations of the respiratory gas delivered to the patient. Additionally, such a modification is the simple 
	Regarding claim 2, the modified device of White has the at least one valve assembly having a gas inlet (Kimm, Fig. 1, proportional valves 20 and 22 each have a gas inlet to receive gas from the oxygen tank 12 and air tank 14).
Regarding claim 3, the modified device of White has the at least one valve assembly having a gas outlet (Kimm, Fig. 1, each of the two proportional valves 22 and 24 have an outlet into the mixing chamber 24).
Regarding claim 4, the modified device of White has the at least one valve assembly having two gas inlets (Kimm, Fig. 1, proportional valves 20 and 22 each have a gas inlet to receive gas from the oxygen tank 12 and air tank 14).
Regarding claim 5, the modified device of White has the at least one valve assembly having two gas outlets (Kimm, Fig. 1, each of the two proportional valves 22 and 24 have an outlet into the mixing chamber 24).
Regarding claim 9, the modified device of White has the at least one valve assembly comprising a flow sensor (Kimm, Fig. 1, flow meters 16 and 18).
Regarding claim 10, the modified device of White has the at least one valve assembly comprising a manifold (Kimm, Fig. 1, the top surface of the mixing chambers into which the proportions valves 20 and 22 is considered a manifold).

Regarding claim 12, the modified device of White has the delivery circuit comprising a heated delivery conduit for minimizing condensation of humidified respiratory gas (White, Fig. 70A, heating wire 16a sits within the breathing conduit 16; see [0576]).
Regarding claim 13, the modified device of White has a blower (White, [0258] and [0366] disclose use of a blower for driving gas through the system.  [0366] discloses that such a blower may be located after the mixing chamber).
Regarding claim 14, the modified device of White has the non-sealing respiratory interface as sensing-enabled (White, Fig. 1, temperature sensor 20 and pressure sensor 25).
Regarding claim 15, the modified device of White has the microprocessor as configured to control the temperature of the gas (White, [0493], discloses the controller 12 controlling the target temperature of the gas), the humidity of the gas (White, [0493], discloses the controller as controlling the humidifier 12), and the mixture of the gas (Kimm, col. 10, ln. 35-40 discloses the controller as controlling the mixture of the gas, as would be implemented by the controller in the modified device).
Regarding claim 16, the modified device of White has the at least one valve assembly as configured to receive a first gas and a second gas (Kimm, Fig. 1, oxygen 12 is a first gas and air 14 is a second gas).

Regarding claim 19, White discloses a high flow therapy system for delivering heated and humidified respiratory gas to an airway of a patient (Fig. 70A depicts such a system; [0326] discloses like systems as providing “high flow therapy;” [0509] provides an example high flow rate of 35 L/min), the high flow therapy system comprising: a non-sealing respiratory interface (Fig. 70A, nasal prongs 18 are non-sealing and part of cannula interface 17); a delivery circuit for delivering the respiratory gas to the airway of the patient via the non-sealing respiratory interface (Fig. 70A, breathing conduit 16 connects to cannula interface 17); a microprocessor configured to control a flow rate of the respiratory gas (Fig. 70A, controller 13; [0493] discloses that the controller 13 controls the flow generator to create the flow of gas); a humidification area configured for humidifying respiratory gas delivered to the airway of the patient (Fig. 70A, humidifier 12); and a first valve assembly adapted to affect the flow rate of the respiratory gas (Fig. 70A, oxygen controller 70 affects the flow rate of oxygen supply into the system, which in turn affects flow rate of the mixed respiratory gas; [0939] discloses that the oxygen controller depicted may be a valve), the first valve assembly receives a first gas from a first source (Fig. 70A depicts an oxygen supply that delivers gas to the oxygen controller 70), wherein the first valve assembly comprises a proportional valve ([0939] discloses that the oxygen controller valve may be a proportional valve).
White does not disclose a second valve assembly receiving a second gas from a second gas source, wherein the second gas valve assembly comprises a second 
	However, Kimm teaches a respiratory therapy system comprising a source of air (Fig. 1, air container 14), a source of oxygen (Fig. 1, air container 12), a mixing chamber (Fig. 1, chamber 24), and a delivery circuit for delivering mixed respiratory gas to a patient (Fig. 1, inspiratory circuit 26), wherein the oxygen and air are introduced into the mixing chamber in a controlled manner via two proportional valves (Fig. 1, proportional solenoids 20 and 24; see col. 8, ln. 64-68).  One proportional valve is configured to output higher flow rates than the other proportional valve during the controlled blending (Col. 10, ln. 35-40, discloses a control means 46 that controls the proportional valves 20 and 22 in order to control the proportions of gas that go into the final mixed gas product.  It is again noted that the claim is being interpreted as a device claim wherein the proportional valves need only be “configured to” have different flow rate capabilities as opposed to a method of operation claim that would require an explicit teaching of a step of setting the proportional valves to different flow rates.  See the 112(b) rejection of claims 1 and 19 above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of White to have both an oxygen supply container and an air supply container whose respective outputs into a mixing chamber are controlled by proportional valves as taught by Kimm in order to have more precise control over the final gas component concentrations of the respiratory gas delivered to the patient. Additionally, such a modification is the simple substitution of one known air/oxygen blending configuration (i.e. the oxygen and air 
Regarding claim 21, the modified device of White has the delivery circuit further comprising a heated wire disposed internal to the heated conduit to control at least one of a temperature and/or humidity of the gas (White, Fig. 70A, heater wire 16a; see [0576]).
Regarding claim 22, the modified device of White has the delivery circuit further comprising at least one temperature sensor internal to the delivery circuit that is configured to provide temperature feedback to the microprocessor for controlling the heated wire (White, [0512], discloses a temperature sensor 20).
9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Kimm, as applied to claim 1 above, and further in view of Stenzler et al (2006/0207594).
	Regarding claim 6, the modified device of White has at least one valve assembly comprising first and second proportional valves (Kimm, Fig. 1, proportional valves 20 and 22, as would be implemented in the modified device).
	The modified device of White does not have a regulator configured to reduce a pressure of gas received from a first source to a predetermined pressure and provide the gas to the first and second proportional valves.
	However, Stenzler teaches a respiratory circuit comprising a first and second gas source wherein gas stored in a pressurized container is first passed through a regulator 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the conduits leading to the proportional valves of the modified device of White to have regulators on them as taught by Stenzler in order to reduce the pressure of the gas before the gas is introduced into the system to reduce stress on the system and to lower the gas to a pressure that can be handled by the patient.
10.	Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Kimm, as applied to claim 1 above, and further in view of McAuley et al (9,205,215)
Regarding claim 23, the modified device of White has the delivery circuit comprising a pressure sensor (Fig. 1, pressure sensor 25).
	The modified device of White does not have a sensing conduit and a sensor port, the sensing conduit as internal to the delivery circuit and configured to pneumatically connect the non-sealing respiratory interface to the sensor port of the delivery circuit.
	However, McAuley teaches a nasal cannula device having a delivery circuit connected to a gas source, wherein the delivery circuit has a sensing conduit and a sensor port within the delivery circuit (Fig. 2A, sensing conduit 4b leads to a pressure sensor 3000), wherein the sensing conduit is configured to pneumatically connect the non-sealing respiratory interface to the sensor portion of the delivery circuit (Fig. 2A, conduit 4b pneumatically connects the sensing port to the delivery circuit).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pressure sensor of the modified device of White with the sensing conduit and pressure sensor internal to the delivery circuit as taught by McAuley, as such a modification is the simple substation of one known pressure sensing means within a nasal interface (i.e. the sensing conduit of McAuley) for another known pressure sensing means within a nasal interface (i.e. the pressure sensor of White) to obtain the predictable result of detecting pressure within the nasal interface and relaying the pressure information to a controller that is further away from the nasal interface.
	Regarding claim 24, the modified device of White has the non-sealing respiratory interface comprises a nasal cannula portion (White, Fig. 70A, nasal prongs 18) and first and second conduits (McAuley, Fig. 2A, section 13 serves as a first conduit and section 12 serves as a second conduit), the first and second conduits pneumatically coupled to the sensing conduit and to the nasal portion (McAuley, Fig. 2A, sections 12 and 13 are pneumatically coupled to the sensing conduit 4b and the nasal prongs), the nasal portion configured to enter the nasal passages of the patient (White, Fig. 70A, nasal prongs 18 are configured to enter the nasal passages of the patient).
	Regarding claim 25, the modified device of White has the non-sealing respiratory interface further comprising third and fourth conduits for providing the respiratory gas to the nasal cannula portion (McAuley, Fig. 2A, the depicted elbow portion serves as a third conduit and conduit 5 serves as a 5 potion, both of which help provide respiratory gas to the nasal prongs).

Response to Arguments
11.	Applicant’s arguments filed 9/18/20 on Pages 11-12 with respect to claim 1 and regarding Mondry as not teaching or suggesting valves that output different flow rates have been fully considered, but are moot in view of the newly applied references in the 
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785